 


110 HR 197 IH: To amend the Internal Revenue Code of 1986 to provide a 5-year extension of the credit for electricity produced from certain renewable resources.
U.S. House of Representatives
2007-01-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 197 
IN THE HOUSE OF REPRESENTATIVES 
 
January 4, 2007 
Mr. Pomeroy (for himself, Mr. Ramstad, Mr. Udall of Colorado, and Mr. Wamp) introduced the following bill; which was referred to the Committee on Ways and Means 
 
A BILL 
To amend the Internal Revenue Code of 1986 to provide a 5-year extension of the credit for electricity produced from certain renewable resources. 
 
 
1.5-year extension of credit for electricity produced from certain renewable resourcesSection 45(d) of the Internal Revenue Code of 1986 (relating to qualified facilities) is amended by striking 2009 each place it appears and inserting 2014. 
 
